                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                    IN THE UNITED STATES DISTRICT COURT                   June 27, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                              HOUSTON DIVISION



GRAHAM W. GILLIAM and                      §
DIANE W. GILLIAM,                          §
                                           §
                    Plaintiffs,            §
                                           §
V.                                         §       CIVIL ACTION NO. H-18-2698
                                           §
JPMORGAN CHASE BANK, N.A.,                 §
                                           §
                    Defendant.             §




                       MEMORANDUM OPINION AND ORDER



     Plaintiffs Graham W. Gilliam               ("Mr. Gilliam") and Diane W.

Gilliam     ("Ms.   Gilliam")    (collectively,      "Plaintiffs") filed suit

against JPMorgan Chase Bank, N.A. ("JPMC") alleging that JPMC is

improperly attempting to foreclose on their real property located

at 5530 Tilbury Drive,          Houston,       Texas 77056   (the "Property").1

Plaintiffs allege a number of claims against JPMC, including quiet

title, violations of the Texas Debt Collection Act                 ("TDCA"),          a

violation of the Texas Property Code, and violations of the Real

Estate Settlement Procedures Act ("RESPA"), among others.2 Pending

before the court are Defendant JPMorgan Chase Bank, N.A.'s Motion

to Strike or, in the Alternative, Motion to Dismiss Plaintiffs'


     1
      See Plaintiffs' Second Amended                Complaint    ("Complaint"),
Docket Entry No. 21, pp. 4, 12-25.
     2
         See id. at 12-25.
Second Amended Complaint for Failure to State a Claim3                                     ( "JPMC's


Motion          to   Strike/Motion          to   Dismiss")       (Docket      Entry       No. 22);

Defendant JPMorgan Chase Bank, N.A.'s Motion for Summary Judgment

("JPMC's MSJ") (Docket Entry No. 30); JPMorgan Chase Bank, N.A.'s

Motion to Strike or, Alternatively, Objections to the Affidavit of

Diane Werlein Gilliam4                  ( "JPMC's      Motion to Strike/Objections to

Gilliam Affidavit") (Docket Entry No. 35); and Plaintiffs' Motion

to Strike Objections and Answers of Defendant JP Morgan Chase Bank,

N.A. ("Plaintiffs' Motion to Strike") (Docket Entry No. 36).


                         I.     Factual and Procedural Background

       On        April        23,   2003,    Ms.      Gilliam    executed      a    $499,875.00

Adjustable Rate Note (the "Note") with Washington Mutual Bank, FA

(the "Original Lender") to purchase the Property.5                                 The Note was

secured by a Deed of Trust, which granted the Original Lender a

lien       on    the     Property      with      a    power     of   sale.6        Upon    closing

Ms. Gilliam signed an Escrow Account Notification and Agreement

(the "Escrow Waiver"), in which she agreed that the Loan would be


      JPMC's Motion to Strike/Motion to Dismiss will be denied as
       3

moot because the court will grant JPMC's MSJ.
      JPMC's Motion to Strike/Objections to Gilliam Affidavit will
       4

be denied as moot. The court did not rely on the statements made
in Ms. Gilliam's affidavit in ruling on JPMC's MSJ.
      See Note, Exhibit A-1 to Declaration in Support of Motion for
       5

Summary Judgment ("Moody Declaration") , Docket Entry No. 30-1, p. 9.
      See Deed of Trust, Exhibit B to JPMC's MSJ, Docket Entry
       6

No. 30-2, pp. 2, 11-12. The Note and Deed of Trust are referred to
collectively herein as the "Loan."
                                                     -2-
established as a non-escrow loan and that she would pay all

property taxes directly to the Harris County taxing authorities and
all insurance payments directly to her insurer. 7
     JPMC obtained servicing rights to the Loan from the Federal
Deposit Insurance Corporation ("FDIC") on September 25, 2008. 8 The
Deed of Trust was assigned to JPMC by the FDIC on the Original
Lender's behalf on June 24, 2014. 9   Deutsche Bank National Trust
Co. as Trustee for WAMU 2007-FLEXl Trust (the "Trustee") is the
current owner of the Loan.10    JPMC is the servicer tasked with
enforcing the Loan on the Trustee's behalf.11


     7
      See Escrow Wavier, Exhibit A-2 to Moody Declaration, Docket
Entry No. 30-1, pp. 16-17.
     8
      See Moody Declaration, Exhibit A to JPMC's MSJ, Docket Entry
No. 30-1, p. 3 1 5 ("Chase is the mortgage servicer for the Loan
and it or Chase Home Finance LLC has been the mortgage servicer
since September 25, 2008 when Chase obtained the servicing rights
to the Loan from the Federal Deposit Insurance Corporation (FDIC),
receiver of Washington Mutual Bank.") ; Corporate Assignment of Deed
of Trust, Exhibit D to JPMC's MSJ, Docket Entry No. 30-3, p. 7
("This Assignment is intended to further memorialize the transfer
that occurred by operation of law on September 25, 2008 as
authorized by Section ll(d)(2)(G)(i)(II) of the Federal Deposit
Insurance Act, 12 U.S.C. § 182l(d)(2)(G)(i)(II).").
     9
      See Corporate Assignment of Deed of Trust,      Exhibit D to
JPMC's MSJ, Docket Entry No. 30-3, p. 7.
      see Letter from Dean Cooper, Managing Director for Chase, to
     10

Ms. Gilliam [June 5, 2018], Exhibit A-15 to Moody Declaration,
Docket Entry No. 30-1, p. 77.
     11See id.; Moody Declaration, Exhibit A to JPMC's MSJ, Docket
Entry No. 30-1, p. 3 1 5 ("Chase is the mortgage servicer for the
Loan and it or Chase Home Finance LLC has been the mortgage
servicer since September 25, 2008 when Chase obtained the servicing
rights to the Loan from the Federal Deposit Insurance Corporation
(FDIC), receiver of Washington Mutual Bank.").
                                -3-
     Mr. Gilliam contacted JPMC in early January of 2014 to inquire

about establishing an escrow account for the Loan and having JPMC
begin paying property taxes on Plaintiffs' behalf, starting with
the 2013 tax bill due later that month. 12     JPMC sent a letter to
Ms. Gilliam on January 14, 2014, informing her that JPMC created
the requested escrow account. 13    JPMC timely paid Plaintiffs' 2013
property taxes. 14   On February 6, 2014, JPMC sent Ms. Gilliam an
escrow analysis statement outlining the escrow shortage caused by
JPMC's payment of Plaintiffs' 2013 property taxes. 15       JPMC and
Ms. Gilliam agreed that the monthly payment on the Loan would be
adjusted for 60 months to account for the shortage. 16     A monthly
statement was sent to Ms. Gilliam confirming that the new amount

      see JPMC's MSJ, Docket Entry No. 30, p. 10 1 5 ("On or about
     12

January 7 and 8, 2014, Plaintiff Graham Gilliam, who was an
authorized third party on the Loan account, contacted JPMC to
inquire about establishing an escrow account for the Loan and
having JPMC pay the 2013 taxes that would be due on or before
January 31, 2014.").
     1
      See Letter from Chase to Ms. Gilliam [January 14, 2014],
      3

Exhibit A-3 to Moody Declaration, Docket Entry No. 30-1, p. 19.
     14
       See Check from JPMC Payable to Harris County - Tax Collector
 [January 14, 2014], Exhibit E-1 to JPMC's MSJ, Docket Entry
No. 30-3, p. 12.
      See Escrow: Taxes and Insurance Statement [February 6, 2014],
     15

Exhibit A-4 to Moody Declaration, Docket Entry No. 30-1, p. 21;
JPMC's MSJ, Docket Entry No. 30, p. 10 1 8 (specifying that the
"escrow shortage" was caused by JPMC's payment of Plaintiffs' 2013
property taxes).
      Letter from Chase to Ms. Gilliam [February 6, 2014],
     16

Exhibit A-5 to Moody Declaration, Docket Entry No. 30-1, p. 26 ("We
are responding to the recent request we received about your [Loan].
Please accept this as a confirmation that we have granted a
60-month spread of your current escrow shortage.").
                                   -4-
due   each     month   beginning    March   1,   2014,   would   be    $6,433.33

($2,109.80 in principal and interest, and escrow of $4,323.53 to

(1) collect the        escrow   shortage    caused by     JPMC's payment of

Plaintiffs' 2013 property taxes and (2) to set aside the amount due

for Plaintiffs' 2014 property taxes).17          JPMC paid Plaintiffs' 2014

and 2015 property taxes in full. 18

      JPMC alleges that Plaintiffs defaulted on the Loan in July of

2016. 19     In November of 2016 Plaintiffs submitted a personal check

and a business check to JPMC in the amounts of $29,171.12 and

$7,292.78,      both   of   which    JPMC   rejected     because      they   were

insufficient to bring the Loan current and were not certified

funds.20       JPMC paid the Property's 2016 property tax bill of

$40,355.86 on Plaintiffs' behalf in December of 2016.21                 In March

of 2017 Harris County tax authorities returned $31,588.99 to JPMC


      See Mortgage Loan Statement [February 10, 2014), Exhibit A-6
      17

to Moody Declaration, Docket Entry No. 30-1, p. 28.
      See
      18
              Check from JPMC Payable to Harris County - Tax Collector
[December      18, 2014), Exhibit E-2 to JPMC's MSJ, Docket Entry
No. 30-3,     p. 15; Check from JPMC Payable to Harris County - Tax
Collector      [December 9, 2015), Exhibit E-3 to JPMC's MSJ, Docket
Entry No.     30-3, p. 18.
      19
           See JPMC's MSJ, Docket Entry No. 30, p. 11 , 15.
      See Letter from JPMC to Ms. Gilliam [November 29, 2016),
      20

Exhibit A-8 to Moody Declaration, Docket Entry No. 30-1, pp. 54-56
("We can't accept the funds you sent us listed in the table below
because . . . [t]hey arent enough to bring your account up to date
and they need to be sent as certified funds, like a money order or
cashiers check.").
      See Check from JPMC Payable to Harris County - Tax Collector
      21

[December 30, 2016), Exhibit E-4 to JPMC's MSJ, Docket Entry
No. 30-3, p. 21.

                                      -5-
because Plaintiffs had already paid a portion of their 2016

property taxes.22 In July of 2017 Ms. Gilliam sent another personal
check to JPMC.23    JPMC again rejected Ms. Gilliam's attempted
payment because it was not enough to bring the Loan current and was
not certified funds.    In December of 2017 JPMC paid $27,625.00 in

2017 property taxes on Plaintiffs' behalf.24    In February of 2018

Harris County refunded $23,470.00 to JPMC because Plaintiffs had
already paid a portion of their 2017 property taxes directly to
taxing authorities.25
     On May 9, 2018, Plaintiffs sent JPMC a qualified written
request notifying JPMC of alleged billing errors and attached
another personal check for $51,092.41.26   JPMC received Plaintiffs'
Qualified Written Request on May 14, 2018.27   JPMC sent letters to

      See 2016 Property Tax Refund Check, Exhibit E-7 to JPMC's
     22

MSJ, Docket Entry No. 30-3, p. 31.
      Letter from JPMC to Ms. Gilliam
     23
                                               [August 9, 2017],
Exhibit A-10 to Moody Declaration, Docket Entry No. 30-1, p. 64
("We can't accept the funds you sent us listed in the table below
because . . . [t]hey arent enough to bring your account up to date
and they need to be sent as certified funds, like a money order or
cashiers check.").
      See Check from JPMC Payable to Harris County - Tax Collector
     24

[December 13, 2017], Exhibit E-5 to JPMC's MSJ, Docket Entry
No. 30-3, p. 24.
      See 2017 Property Tax Refund Check, Exhibit E-8 to JPMC's
     25

MSJ, Docket Entry No. 30-3, p. 33.
      See Notice of Disnpute/RESPA Correction Demand ("Plaintiffs'
     26

Qualified Written Request"), Exhibit A-11 to Moody Declaration,
Docket Entry No. 30-1, pp. 67-68.
     27 See id. at 67 (with JPMC's time stamp stating that the
request was received May 14, 2018).
                                -6-
Ms. Gilliam on May 15, 2018, and May 17, 2018, acknowledging its

receipt of Plaintiffs' Qualified Written Request. 28     On June 1,
2018, JPMC returned the check attached to Plaintiffs' Qualified
Written Request because it was insufficient to bring the Loan
current and was not certified funds. 29   On June 8, 2018, JPMC sent
a letter to Plaintiffs notifying them that additional time was

needed to respond to Plaintiffs' Qualified Written Request. 30   JPMC
responded to Plaintiffs' Qualified Written Request on June 11,
2018, with a determination that there was no error. 31 JPMC informed
Plaintiffs that while an escrow analysis performed in May of 2018
showed an overage of $76,246.49, the overage only existed in the
event that Plaintiffs were current for the July 2018 payment. 32
Because Plaintiffs defaulted on the Loan in July of 2016, JPMC
informed them that JPMC would not release any escrow surplus until


      See Letter from JPMC to Ms. Glliam [May 15, 2018],
     28

Exhibit A-13 to Moody Declaration, Docket Entry No. 30-1, p. 73;
Letter from JPMC to Ms. Gilliam [May 17, 2018], Exhibit A-14 to
Moody Declaration, Docket Entry No. 30-1, p. 75.
     29 See Letter from JPMC to Ms. Gilliam [June 1, 2018],
Exhibit A-12 to Moody Declaration, Docket Entry No. 30-1, p. 70.
      See Letter from JPMC to Ms. Gilliam [June 8, 2018],
     30

Exhibit A-16 to Moody Declaration, Docket Entry No. 30-1, p. 79 ("We
need more time to review your request because we are still pending
additional research to resolve your inquiry or request. We'll have
an answer or a status update for you by June 23, 2018.").
      1 See Letter from JPMC to Ms. Gilliam [June 11, 2018] ("JPMC's
     3

Response to Plaintiffs' Qualified Written Request"), Exhibit A-17
to Moody Declaration, Docket Entry No. 30-1, pp. 82-83.
     32   See id. at 83.
                                -7-
all past due payments were collected. 33    The Loan currently remains

due for the July 1, 2016, payment. 34
      On August 6, 2018, Plaintiffs filed their original complaint. 35
Plaintiffs most recently amended their complaint on November 21,
2018. 36      JPMC paid Plaintiffs' 2018 property taxes in full on
December 19, 2018. 37      JPMC filed its Motion to Strike/Motion to

Dismiss on December 4, 2018. 38      JPMC filed its MSJ on March 14,
2019. 39 Plaintiffs responded to JPMC's MSJ on April 4, 2019. 40 JPMC
replied to Plaintiff's Response on April 11, 2019. 41       Plaintiffs

filed their Motion to Strike on April 22, 2019. 42      JPMC responded


      33
           See id.
      See Moody Declaration, Exhibit A to JPMC's MSJ, Docket Entry
      34

No. 30-1, p. 5 1 16.
      See Complaint for Damages, Restitution and Injunctive Relief,
      35

Docket Entry No. 1.
      36
           See Complaint, Docket Entry No. 21.
     37 See Check from JPMC Payable to Harris County - Tax Collector
[December 19, 2018], Exhibit E-6 to JPMC's MSJ, Docket Entry
No. 30-3, p. 27.
      See JPMC's Motion to Strike/Motion to Dismiss, Docket Entry
      38

No. 22.
      39
           See JPMC's MSJ, Docket Entry No. 30.
      See Plaintiffs' Response to Defendant's Motion for Summary
      40

Judgment ("Plaintiffs' Response to JPMC's MSJ"), Docket Entry
No. 31.
      See Defendant JPMorgan Chase Bank, N. A. 's Reply in Support
      41

of its Motion for Summary Judgment ("JPMC's Reply in Support of
MSJ"), Docket Entry No. 32.
      42
           See Plaintiffs' Motion to Strike, Docket Entry No. 36.
                                    -8-
to Plaintiffs' Motion to Strike on April 29, 2019. 43     Plaintiffs
replied on May 4, 2019.44


               II.   JPMC's Motion for Summary Judgment

A.   Summary Judgment Standard

     Summary judgment is appropriate if the movant establishes that

there is no genuine dispute about any material fact and the movant

is entitled to judgment as a matter of law.   Fed. R. Civ. P. 56(a).
Disputes about material facts are genuine "if the evidence is such
that a reasonable jury could return a verdict for the nonrnoving
party."   Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2510

(1986).   The moving party is entitled to judgment as a matter of
law if "the nonrnoving party has failed to make a sufficient showing
on an essential element of her case with respect to which she has
the burden of proof."    Celotex Corp. v. Catrett, 106 S. Ct. 2548,

2552 (1986).
     A party moving for summary judgment "must 'demonstrate the
absence of a genuine issue of material fact,' but need not negate

the elements of the nonmovant's case." Little v. Liquid Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994) (en bane) (per curiam) (quoting

     43
       See JPMorgan Chase's Bank, N.A's Response in Opposition to
Plaintiff Graham Gilliam's Motion to Strike Objections and Answers
to Written Discovery ("JPMC's Response in Opposition to Plaintiffs'
Motion to Strike"), Docket Entry No. 38.
      See Plaintiffs' Reply to Defendant's Response in Opposition
     44

to Motion to Strike Objections and Answers to Written Discovery,
Docket Entry No. 39.
                                 -9-
Celotex, 106 S. Ct. at 2553).        "If the moving party fails to meet
this initial burden, the motion must be denied, regardless of the
nonmovant's response."      Id. If the moving party meets this burden,
Rule 56(c) requires the nonmovant to go beyond the pleadings and
show     by   affidavits,   depositions,   answers   to   interrogatories,
admissions on file, or other admissible evidence that specific
facts exist over which there is a genuine issue for trial.             Id.
The nonmovant "must do more than simply show that there is some
metaphysical doubt as to the material facts."        Matsushita Electric
Industrial Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356
(1986).
        In reviewing the evidence "the court must draw all reasonable
inferences in favor of the nonmoving party, and it may not make
credibility determinations or weigh the evidence."              Reeves v.

Sanderson Plumbing Products, Inc., 120 S. Ct. 2097, 2110 (2000).
The court resolves factual controversies in favor of the nonmovant,
"but only when there is an actual controversy, that is, when both
parties have submitted evidence of contradictory facts."           Little,
37 F.3d at 1075.


B.     Analysis

       Plaintiffs assert claims against JPMC for (1) quiet title,
(2) violations of the TDCA, (3) a violation of Texas Property Code
§    5.065, (4) unjust enrichment, (5) conversion, (6) violations of
RESPA,    (7) fraud and deceit or negligence,         and (8) breach of

                                    -10-
contract. 45     Plaintiffs also seek declarations from the court that

their title is superior to that of JPMC and that JPMC's pre­

foreclosure activities are wrongful.46         For the reasons explained

below, JPMC is entitled to summary judgment on each of the claims

in Plaintiffs' Complaint.


      1.      Quiet Title (Second Cause of Action)

      A suit to remove cloud or to quiet title exists "'to enable

the holder of the feeblest equity to remove from his way to legal

title any unlawful hindrance having the appearance of better

right.'"      Essex Crane Rental Corp. v. Carter, 371 S.W.3d 366, 388

(Tex. App. -- Houston [1st Dist.] 2012, pet. denied) (quoting Bell

v. Ott, 606 S.W.2d 942, 952 (Tex. Civ. App. -- Waco 1980, writ

ref'd n.r.e.)). The plaintiff has the burden of proof to establish

his superior equity and right to relief.              Id.   To do so "the

plaintiff must show          (1) an interest in a      specific   property,

(2) title to the property is affected by a claim by the defendant,

and   (3)     the   claim,   although   facially   valid,   is   invalid   or

unenforceable."       Vernon v. Perrien, 390 S.W.3d 47, 61-62 (Tex. App.

-- El Paso 2012, no pet.) (citation omitted).          The plaintiff must

recover on the strength of his own title, not on the weakness of

the defendant's title.         Hurd v. BAC Home Loans Servicing, LP, 880

F. Supp. 2d 747, 767 (N.D. Tex. 2012); Ventura v. Wells Fargo Bank,


      45
           See Complaint, Docket Entry No. 21, pp. 18-27.
      46
           See id. at 17-18.
                                     -11-
N.A., Civil Action No. 4:17-075-A, 2017 WL 1194370, at *2 (N.D.

Tex. March 30, 2017; Martin v. Amerman, 133 S.W.3d 262, 265 (Tex.

2004) (citation omitted).

     Plaintiffs allege that JPMC's claim to the Property is invalid

and unenforceable.     Plaintiffs do not challenge the validity of the

Deed of Trust, only JPMC's right to enforce it.           Plaintiffs contest

the validity of the FDIC's assignment of the Original Lender's

interest in the Deed of Trust to JPMC.47              " [U] nder Texas law,

facially     valid   assignments   cannot    be   challenged   for   want   of

authority except by the defrauded assignor."          Reinagel v. Deutsche

Bank National Trust Co.,       735 F.3d 220,        228   (5th Cir. 2013).

Plaintiffs therefore lack standing to challenge the assignment to

JPMC, or any other assignment of the Deed of Trust, because they

are the borrowers and not the defrauded assignor.

     Furthermore, the documents attached to JPMC's MSJ show that

the Deed of Trust created a valid lien (of which the Trustee is the

owner and JPMC is the servicer) that remains on the Property. JPMC

claims no interest in the Loan other than the right to enforce it

on the Trustee's behalf.       Plaintiffs present no evidence demon-

strating that the Loan is invalid.          JPMC is therefore entitled to

summary judgment on Plaintiffs' quiet title claim.


     2.      Violations of the TDCA (Third Cause of Action)

     Plaintiffs' Complaint alleges that JPMC violated several

provisions of the TDCA by:          (1)    "[t] hreatening to take action


     47
          See Complaint, Docket Entry No. 21, p. 9 �� 29-31.
                                    -12-
prohibited by law, specifically seeking to sell the Property at a

foreclosure sale" in violation of § 392.301(a)(8) of the TDCA;
(2) "[u]sing a fraudulent, deceptive, or misleading representation
that misrepresent(s) the character, extent, or amount of a consumer
debt" in violation of § 392.304(a)(8) of the TDCA; (3) " [m]isrepre­

senting the status and nature of the services rendered by the debt
collector"     in violation of § 392.304(a)(14) of the TDCA;            and
(4) "[u]sing other false representations or deceptive means to
collect a debt" in violation of § 392. 304(a)(19) of the TDCA. 48       For
the reasons explained below,         Plaintiffs have failed to present

sufficient evidence to raise a genuine issue of material fact with
respect to their TDCA claims.           JPMC will therefore be granted
summary judgment on Plaintiffs' cause of action for violations of
the TDCA.

             (a)   Violation of § 392.30l(a)(8)
     Section       392.30l(a) (8)   prohibits   a   debt   collector   from
"threatening to take an action prohibited by law."          Tex. Fin. Code
§ 392.30l(a)(8).         Section 392. 301(a) does not prevent a debt
collector from "exercising or threatening to exercise a statutory
or contractual right of seizure, repossession, or sale that does
not require court proceedings."        Id. § 392.3 O 1(b)(3) .   As long as
a debt collector has a contractual right to foreclose and the loan
is in default, the debt collector does not violate § 392.30l(a) by


     48
          See id. at 19 11 71.A-D.
                                     -13-
initiating        foreclosure      proceedings   regardless      of   whether

pre-foreclosure notice requirements were met.              Rucker v. Bank of
America, N.A., 806 F.3d 828, 831 (5th Cir. 2015).
       Plaintiffs allege that JPMC's actions in proceeding with
foreclosure violate the TDCA because JPMC lacks authority to
foreclose. 49        JPMC has standing to foreclose because JPMC, as the

last assignee of record of the Deed of Trust, 50 is a mortgagee on
the Loan. See Tex. Prop. Code§ 51.0001(4).           The Deed of Trust has
a power of sale provision allowing nonjudicial foreclosure.51           JPMC
has presented uncontradicted evidence that Plaintiffs are in
default.         JPMC's actions are therefore not          in violation   of
§ 392.301{a)(8) of the TDCA because JPMC has a contractual right to

institute nonjudicial foreclosure proceedings under the Deed of
Trust and Plaintiffs are in default.

               (b)    Violation of§ 392.304(a)(8)
       Section 392.304(a)(8) of the TDCA prohibits a debt collector
from    "misrepresenting the character,          extent,   or amount of a
consumer debt. .           "   Tex. Fin. Code § 392.304(a)(8)     Plaintiffs
allege that JPMC "made significant misrepresentations about the
status of the loan, the owner of the loan, and its alleged services


       49
            See id. 1 71.A.
      See Corporate Assignment of Deed of Trust,
       50
                                                                Exhibit D to
JPMC's MSJ, Docket Entry No. 30-3, p. 7.
      See Deed of Trust, Exhibit B to JPMC's MSJ, Docket Entry
       51

No. 30-2, p. 11 1 23.
                                      -14-
           11 52
                    JPMC is the last assignee of record and the mortgagee

on the Loan.             JPMC has the right to enforce the Deed of Trust.

There is no evidence that JPMC made any of the misrepresentations

alleged by Plaintiffs.            Plaintiffs have therefore failed to raise

a genuine issue of material fact with respect to whether JPMC

violated § 392.304(a)(8).


                   (c)   Violation of § 392. 304(a)(14)

     Section 392.304(a)(14) of the TDCA prohibits a debt collector

from "representing falsely the status or nature of the services

rendered by the debt collector or the debt collector's business."

Tex. Fin. Code § 392.304(a)(14).                There is no evidence that JPMC

misrepresented the services it performs for the Loan.                  Plaintiffs

have therefore failed to raise a genuine dispute of material fact

regarding JPMC's alleged violation of § 392.304(a)(14).


                   (d)   Violation of § 392.304(a)(19)

     Section 392.304(a)(19) is a catch-all provision that prohibits

a debt collector from using any false representation or deceptive

means to collect a debt not specifically articulated elsewhere in

the statute.             Tex. Fin. Code § 392.304(a)(19) ; Williams v. Wells

Fargo Bank, N.A., 560 F. App'x 233, 240-41 (5th Cir. 2014).                   "To

violate the TDCA using a misrepresentation, the debt collector must

have made an affirmative statement that was false or misleading."


     52
          See Complaint, Docket Entry No. 21, p. 19          1   73.
                                         -15-
Kruse v. Bank of New York Mellon, 936 F. Supp. 2d 790, 792 (N.D.

Tex. 2013) (emphasis in the original) (internal quotation marks and
citations omitted); see also Williams, 560 F. App'x at 241.
      Plaintiffs       allege   that     JPMC    made     misrepresentations to
Plaintiffs      falling    under   §     392.304's        catch-all    provision.
Plaintiffs have failed to present evidence identifying a specific,

affirmative statement by JPMC that was false or misleading.                  JPMC
is a mortgagee under Texas law and has the authority to foreclose

under the Deed of Trust.        Plaintiffs present no evidence that JPMC
is not the mortgagee.       There is no evidence that the amount due on
the Loan alleged by JPMC is incorrect.             Plaintiffs have failed to
raise a genuine dispute of material fact regarding JPMC's alleged
violation of    §   392.304 (a) (19).

      3.   Violation of Texas Property Code§ 5.065 (Fourth Cause of
           Action)
      Section 5.065 is part of chapter 5, subchapter D of the Texas

Property Code, which governs "executory contracts for conveyance."
See Tex. Prop. Code §§ 5.061-85.                "Subchapter D was enacted to

protect purchasers who execute a contract for deed."                    Weaks v.
White, 479 S.W.3d 432, 439 (Tex. App. -- Tyler 2015, pet. denied).
"A   contract    for    deed,   unlike    a     typical    secured    transaction
involving a deed of trust, is a financing arrangement that allows
the seller to maintain title to the property until the buyer has
paid for the property in full."          Morton v. Nguyen, 412 S.W.3d 506,
509-10 (Tex. 2013).

                                        -16-
     Plaintiffs allege that JPMC violated § 5.065 of the Texas
Property Code by failing to send Plaintiffs notices of default and
intent to accelerate required by§ 51.002(d). 53   Section 5.065 of
the Texas Property Code does not apply to the Loan.   When the Loan
was executed, title to the Property was conveyed to Ms. Gilliam by

a general warranty deed.54   Because the Original Lender did not
retain title to the Property until after Plaintiffs made all
required payments on the Loan, there was no executory contract.
Accordingly, JPMC is entitled to summary judgment on Plaintiffs'
claim that JPMC violated Texas Property Code§ 5.065.

     4.   Unjust Enrichment (Fifth Cause of Action)
     Texas courts recognize an independent cause of action for
unjust enrichment.   See Pepi Corp. v. Galliford, 254 S.W.3d 457,
460 (Tex. App. -- Houston [1st Dist.] 2007, pet. denied) (citing
HECI Exploration Co. v. Neel, 982 S.W.2d 881, 891 (Tex. 1998)).


      Section 51.002 of the Texas Property Code does not provide
     53

borrowers with a private right of action for a mortgagee's
violation of pre-foreclosure requirements. See Hill v. Wells Fargo
Bank, N.A., Civil Action No. V-12-11, 2012 WL 2065377, at *7 (S.D.
Tex. June 6, 2012). A borrower's only remedy is to assert a cause
of action for wrongful foreclosure based on the mortgagee's failure
to give the notices required by§ 51.002. Id. To state a claim
for wrongful foreclosure under Texas law, the borrower must show
that a foreclosure sale has occurred. Id. at *8. There has been no
foreclosure sale of the Property.     Plaintiffs therefore cannot
prevail on any claim that JPMC failed to send required notices of
default and intent to accelerate.
      See General Warranty Deed With Vendor's Lien in Favor of a
     54

Third Party Lender, Exhibit C to JPMC's MSJ, Docket Entry No. 30-3,
pp. 2-5.
                               -17-
"Unjust enrichment occurs when a person has wrongfully secured a

benefit   or   has   passively   received   one   which   it   would    be
unconscionable to retain."   Eun Bok Lee v. Ho Chang Lee, 411 S.W.3d
95, 111 (Tex. App. -- Houston [1st Dist.] 2013, no pet.).        "When a
person has been unjustly enriched by the receipt of benefits in a

manner not governed by contract, the law implies a contractual
obligation upon      that person to restore the      benefits    to    the
plaintiff."           A cause of action for "unjust enrichment is
unavailable when a valid, express contract governing the subject
matter of the dispute exists."       See id. at 112 (citing Fortune
Production Co. v. Conoco, Inc., 52 S.W.3d 671, 683-84 (Tex. 2000)).
     Plaintiffs base their unjust enrichment claim on JPMC's
alleged lack of authority to collect payments on the Loan.55
Plaintiffs do not contest the validity of the Note or the Deed of
Trust. A cause of action for unjust enrichment is not available to
Plaintiffs because valid contracts (i.e., the Note and the Deed of


      Plaintiffs' unjust enrichment claim raises other issues,
     55

including alleged problems with securitization of the Loan, Real
Estate Mortgage Investment Conduit (REMIC) violations, and JPMC's
alleged failure to comply with a Pooling and Servicing Agreement.
Plaintiffs acknowledge elsewhere in their Complaint that
securitization is not an issue in this action.      See Complaint,
Docket Entry No. 21, p. 14 1 44. Plaintiffs point to no law or
facts suggesting that the WAMU 2001-Flexl Trust's REMIC status
impacts Plaintiffs' obligations under the Loan.          Moreover,
Plaintiffs lack standing to challenge a breach of a pooling and
servicing agreement to which they are not parties. See Reinagel,
735 F.2d at 228 (rejecting borrowers' claims premised on breach of
a pooling and servicing agreement). The court is therefore not
persuaded that the other issues raised in Plaintiffs' unjust
enrichment claim entitle Plaintiffs to relief.
                                 -18-
Trust)    govern   their   rights    and   obligations   under    the   Loan.
Plaintiffs present no evidence that JPMC lacks authority to collect
payments on the Loan.        JPMC is therefore entitled to summary
judgment on Plaintiffs' unjust enrichment claim.

     5.                 ( ixth Cause of Action)
             Conversion S

     "To succeed on a conversion claim under Texas law,                  the
plaintiff must prove that ' (1) he legally possessed the property or
was entitled to it; (2) the defendant wrongfully exercised dominion
and control over the property, excluding the plaintiff;              (3) the
plaintiff demanded the property's return; and (4) the defendant
refused.'"    UnitedStates v. Boardwalk MotorSports, Ltd., 692 F.3d
378, 381 (5th Cir. 2012) (citing Arthur W. Tifford, PA v. Tandem
Energy Corp., 562 F.3d 699,         705 (5th Cir. 2009)).        "Conversion
claims for money must meet additional requirements."         Id.    "Actions
for conversion of money are available in Texas only where money is
(1) delivered for safekeeping; (2) intended to be kept segregated;
(3) substantially in the form in which it is received or an intact

fund; and (4) not the subject of a title claim by the keeper."
In re TXNB Internal Case,       483 F.3d 292,      308   (5th Cir. 2007)
(internal quotation marks omitted).

     Plaintiffs allege that JPMC "interfered with Plaintiffs' right
to property in the form of loan payments to [JPMC] ." 56         Plaintiffs
allege that JPMC was not authorized to collect and retain Loan


     See Complaint, Docket Entry No. 21, p. 23 � 93.
     56



                                    -19-
payments from Plaintiffs. 57        JPMC is the servicer on the Loan, and

under Texas law mortgage servicers have the right to collect loan
payments.     See Tex. Prop. Code § 51.0001(3) (defining a "mortgage
servicer" as      "the last person to whom a mortgagor has been
instructed by the current mortgagee to send payments for the debt

secured by a security instrument").             Plaintiffs have presented no
evidence that JPMC is not the mortgage servicer on the Loan.
Plaintiffs plead no additional facts supporting a conversion claim
under Texas law. JPMC is therefore entitled to summary judgment on
Plaintiffs' conversion claim.

     6.      Violations of RESPA (Seventh Cause of Action)
     RESPA requires a loan servicer to respond by certain deadlines

to a "qualified written request" from a borrower.               See 12 u.s.c.
§ 2605(e). For purposes of RESPA, a "qualified written request" is
defined as "a written correspondence, other than notice on a
payment coupon or other payment medium supplied by the servicer,"
that identifies, specifically or in a way that enables the loan
servicer to identify, the name and account at issue, and that
"includes a statement of the reasons for the belief of the
borrower, to the extent applicable, that the account is in error or
provides     sufficient    detail    to   the    servicer   regarding    other
information sought by the borrower."              See id.   §   2605(e)(1)(B).
Under RESPA a servicer is required to respond to a qualified


     57
          See id. at   1 94.
                                      -20-
written request within 30 days of receiving it.               See 12 u.s.c.
§   2605 (e) (2). After conducting an investigation, the servicer must
respond in writing to the borrower explaining either that the error
has been corrected or that no error occurred and an explanation for

that determination.           See id.
       To recover against a lender or servicer that fails to comply
with RESPA's requirements, the borrower must allege either (1) that
actual damages resulted from the RESPA violations or (2) that the
defendant engaged in a "pattern or practice of noncompliance"
entitling the Plaintiff to up to $2,000 in statutory damages.            12
U.S.C.       §   2605 (f) (1) (A)-(B);   Oden v. JPMorgan Chase Bank, N.A.,
Civil Action No. H-12-0861, 2012 WL 1610782, at *2 (S.D. Tex.
May 8, 2012); Gipson v. Deutsche Bank National Trust Company, Civil
Action No. 3:13-4820-L(BH), 2015 WL 11120538, at *24 (N.D. Tex.
Oct. 27, 2015).
       Plaintiffs claim throughout their Complaint that there was an
escrow surplus of $76,246.49 and that JPMC overbilled Plaintiffs. 58
On May 9, 2018, Plaintiffs sent JPMC a Qualified Written Request
arguing that no payments for the escrow component of the monthly
payment were due because a recent escrow analysis showed a positive
escrow balance. 59          JPMC received Plaintiffs' Qualified Written



       58
            See Complaint, Docket Entry No. 21,      1 13.
      Plaintiffs' Qualified Written Request, Exhibit A-11 to Moody
       59

Declaration, Docket Entry No. 30-1, pp. 67-68.
                                          -21-
Request on May 14,       2019. 60   JPMC sent letters to Ms.          Gilliam
acknowledging receipt of Plaintiffs' Qualified Written Request on
May 15,     2018,   and May 17,     2018. 61   JPMC wrote to Plaintiffs
informing them that more time was needed to investigate their
request on June 8,      2018. 62    JPMC sent a written resolution to
Plaintiffs' Qualified Written Request on June 11, 2018, explaining
that its investigation determined that there was no error. 63              JPMC
complied    with    RESPA's   requirements     by    timely   responding    to
Plaintiffs'     Qualified     Written      Request    with    the    required

information.
     JPMC    timely    responded    to   Plaintiffs'     Qualified    Written
Request, and there is no evidence that the amount JPMC claims is
owed on the Loan is in error.            Plaintiffs have also failed to
present evidence showing that they suffered actual damages from
JPMC's conduct or that JPMC's conduct was part of a "pattern or


      See id. at 67 (listing the Chase Customer Request Management
     60

Receipt Date as May 14, 2018).
     61 See Letter from JPMC to Ms. Gilliam [May 15, 2018],
Exhibit A-13 to Moody Declaration, Docket Entry No. 30-1, p. 73;
Letter from JPMC to Ms. Gilliam [May 17, 2018], Exhibit A-14 to
Moody Declaration, Docket Entry No. 30-1, p. 75.
     62
       See Letter from JPMC to Ms. Gilliam [June 8, 2018],
Exhibit A-16 to Moody Declaration, Docket Entry No. 30-1, p. 79
( "We need more time to review your request because we are still
pending additional research to resolve your inquiry or request.
We'11 have an answer or a status update for you by June 23,
2018.").
      See JPMC's Response to Plaintiffs' Qualified Written Request,
     63

Exhibit A-17 to Moody Declaration, Docket Entry No. 30-1,
pp. 82-83.
                                    -22-
 practice of noncompliance" with RESPA.                JPMC is therefore entitled

 to summary judgment on Plaintiffs' RESPA claims.


      7.      Fraud and Deceit or Negligence (Eighth Cause of Action)

      Plaintiffs assert a combined fraud                   and negligence claim

wherein they allege that JPMC executed a fraudulent assignment of

the Loan and that JPMC misrepresented its authority to foreclose on

the Deed of Trust. 64          Plaintiffs present no evidence supporting

these allegations.        The documents submitted by JPMC show that JPMC

is the mortgagee on the Loan and that as the Loan's servicer, JPMC

has authority to collect payments on the Loan.                    As the mortgagee,

JPMC also has authority to initiate foreclosure proceedings in the

event of a borrower default.             Plaintiffs have therefore failed to

raise a genuine dispute of material fact with regard to their fraud

and negligence claim.

     Under     its   cause      of   action      for     "fraud    and     deceit    or

negligence," Plaintiffs also allege that JPMC violated§ 12.002 of

the Texas Civil Practice and Remedies Code. 65                    To recover under

§ 12.002 of the Texas Civil Practice and Remedies Code, a plaintiff

must show that the defendant              "(1)   made, presented, or used a

document with knowledge that it was a fraudulent lien or claim

against real or personal property or an interest in real or

personal property, (2) intended that the document be given legal

     64
          See Complaint, Docket Entry No. 21, pp. 25-26               11   104-08.
     65
          See id. at 25   1,   104-05.
                                         -23-
effect, and (3) intended to cause the plaintiff physical injury,
financial injury, or mental anguish."                 Golden v. Wells Fargo Bank,
N.A., 557 F. App'x 323, 326-27 (5th Cir. 2014) (internal quotation
marks omitted).             Plaintiffs allege that the assignment to JPMC was
a fraudulent lien.                 An   assignment of a deed of trust is not
actionable under § 12.002 because an assignment does not create a
lien.        See Ferguson v. Bank of New York Mellon Corp., Civil Action

No. H-13-279, 2014 WL 2815487, at *5 (S.D. Tex. June 23, 2014).
Moreover, Plaintiffs have presented no evidence that the assignment
to JPMC was fraudulent.
        For these reasons, JPMC is entitled to summary judgment on all
the claims pled by Plaintiffs under their cause of action for
"fraud and deceit or negligence."

        8.         Breach of Contract (Ninth Cause of Action)
        "Under Texas law, a plaintiff alleging a breach of contract
must show ' (1) the existence of a valid contract;                (2) performance
or tendered performance by the plaintiff;                     (3) breach of the
contract by the defendant;                 and     (4) damages to the plaintiff

resulting from that breach.'"                    Villarreal v. Wells Fargo Bank,

N.A.,        814       F.3d 763,   767    (5th Cir. 2016)    (quoting Wright v.

Christian          &   Smith, 950 S.W.2d 411, 412 (Tex. App. -- Houston [1st
Dist.] 1997, no writ).
        Plaintiffs' breach of contract claim against JPMC is based on
the allegation that JPMC breached the Deed of Trust by recording a

                                            -24-
"fraudulent and forged" assignment. 66 As discussed above, Plaintiffs

lack standing to challenge the assignment to JPMC                  (or any other

assignment of the Loan) because Plaintiffs are borrowers and not the

allegedly defrauded assignors.           Moreover, Plaintiffs have presented

no   evidence     showing   that   the    assignment   to   JPMC    was    forged,

fraudulent, or otherwise invalid.            JPMC is therefore entitled to

summary judgment on Plaintiffs' breach of contract claim.


                    III.    Plaintiffs' Motion to Strike

      Plaintiffs' Motion to Strike challenges the timeliness of

JPMC's discovery responses.         The parties do not dispute that the

deadline to serve responses to written discovery was February 5,

2019. 67     JPMC served its responses to Plaintiffs' requests for

production on January 31, 2019. 68          JPMC served its objections and

answers to Plaintiffs' interrogatories on February 5, 2019. 69               JPMC



      66
           See Complaint, Docket Entry No. 21, p. 27        11   110-13.

      See JPMC's Response in Opposition to Plaintiffs' Motion to
      67

Strike, Docket Entry No. 38, p. 2 1 5; Plaintiffs' Motion to
Strike, Docket Entry No. 36, p. 1 1 4.

      See Cover Letter and Proof of Service for [JPMC] 's Responses
      68

and Objections to Plaintiffs' First Set of Requests for Admission,
and Defendant's Responses and Objections to Plaintiffs' First
Request for Production, Exhibit A-2 to Affidavit of Rachel Lee
Hytken ("Hytken Affidavit"), Docket Entry No. 38-1, pp. 8-9.

      See Cover Letter and Proof of Service for Defendants'
      69

Objections and Answers to Plaintiffs' First Set of Interrogatories,
Exhibit A-3 to Hytken Affidavit, Docket Entry No. 38-1, pp. 10-11.
                                     -25-
supplemented its interrogatory           objections and   answers with a

verification page on March 13, 2019. 70

       JPMC responded to Plaintiffs' requests for production before

the February 5th deadline.             There is no evidence that JPMC's

responses to Plaintiffs' requests for production were untimely.

The court will therefore deny Plaintiffs' Motion to Strike with

respect to JPMC's responses to Plaintiffs' requests for production.

       Plaintiffs argue that JPMC's responses to its interrogatories

were untimely because although JPMC submitted its interrogatory

responses before the February 5th deadline, JPMC did not submit

proof of verification until after the deadline. 71            Rule 33(b) of

the    Federal    Rules   of   Civil   Procedure   provides   that   "[e]ach

interrogatory must,       to the extent it is not objected to,           be

answered separately and fully in writing under oath." Fed. R. Civ.

P.    33(b)(3).     JPMC did not submit its verification that the

interrogatories were made under oath until after the February 5th

deadline.    However, any delay in receiving such verification did

not prejudice Plaintiffs.        Plaintiffs were in possession of JPMC's

substantive responses before the deadline and JPMC corrected the

      See Defendant's Objections and Answers to Plaintiffs' First
       70

Set of Interrogatories [Supplemented with Verification], Exhibit B
to Plaintiffs' Motion to Strike, Docket Entry No. 36-3, p. 12.
     71See Plaintiffs' Motion to Strike, Docket Entry No. 36, p. 1
(explaining that "On February 5, 2019, Defendant did not respond
with timely and verified responses as required" but instead
"delivered unresponsive answers that were not verified").
                                       -26-
error and submitted verification prior to filing its Motion for

Summary Judgment. The court will therefore deny Plaintiffs' Motion

to Strike because Plaintiffs are now in possession of JPMC' s

verified interrogatory responses and objections.


                         IV.     Conclusion and Order

      For the reasons explained above, Plaintiffs have failed to

present evidence supporting their claims for relief against JPMC.

JPMC has satisfied its burden to show that there are no issues of

material fact with respect to Plaintiffs' claims and that JPMC is

entitled      to   summary     judgment   on   the   claims   in   Plaintiffs'

Complaint.

      Plaintiffs also seek declaratory relief in connection with

their substantive claims.72        When all substantive underlying claims

have been dismissed,           a claim for declaratory        judgment cannot

survive.      Ayers v. Aurora Loan Services, LLC, 787 F. Supp. 2d 451,

457   (E.D.    Tex. 2011).       Because the court will grant summary

judgment for JPMC on Plaintiffs' substantive claims, the court will

also grant summary judgment on Plaintiffs' claim for declaratory

relief.

      Defendant JPMorgan Chase Bank,            N.A.' s Motion for Summary

Judgment (Docket Entry No. 30) is therefore GRANTED.                Defendant



      72   See Complaint, Docket Entry No. 21, pp. 17-18 11 60-65.
                                      -27-
JPMorgan     Chase     Bank,   N.A.'s     Motion    to    Strike    or,   in   the

Alternative, Motion to Dismiss Plaintiffs' Second Amended Complaint

for Failure to State a Claim (Docket Entry No. 22) is DENIED as

MOOT.       JPMorgan     Chase   Bank,     N.A.'s    Motion    to    Strike    or,

Alternatively, Objections to the Affidavit of Diane Werlein Gilliam

(Docket Entry No. 35) is DENIED as MOOT.                 Plaintiffs' Motion to

Strike Objections and Answers of Defendant JP Morgan Chase Bank,

N.A. (Docket Entry No. 36) is DENIED.

        SIGNED at Houston, Texas, on this the 27th day of June, 2019.




                                               UNITED STATES DISTRICT JUDGE




                                        -28-
